321 So.2d 675 (1975)
In re Norma J. HENDERSON, Individually, and as Administratrix of the Estate of Hugh Gail Henderson, Deceased
v.
NATIONWIDE LIFE INSURANCE CO.
Ex parte NATIONWIDE LIFE INSURANCE COMPANY, a corp.
SC 1517.
Supreme Court of Alabama.
November 6, 1975.
Dortch, Wright & Ford, Gadsden, for petitioner.
No appearance for respondent.
MERRILL, Justice.
Petition of Nationwide Life Insurance Company, a Corp., for Certiorari to the Court of Civil Appeals to review and revise *676 the judgment and decision of that Court in Henderson etc. v. Nationwide Life Ins. Co., 56 Ala.App. , 321 So.2d 671.
Writ denied.
HEFLIN, C.J., and MADDOX, JONES and EMBRY, JJ., concur.